 In the Matterof J. & L. STEELBARREL COMPANYandUNITED STEEL-WORKERS OFAMERICA, C. I. O.Case No 4-R-1996 -Decided May 28, 1946Mr. James C. Beech,of Pittsburgh, Pa., andMr L. E. Haines,ofPhiladelphia, Pa., for the Company.Messrs. Kazimer Miller,andJames H. Jones,of Philadelphia, Pa., forthe Union.Mr. Elmer P. Freischlag,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petitionduly filed byUnited Steelworkers of America,C. I. 0.,herein called the Union,alleging that a question affecting commercehad arisen concerning the representation of employees of J. & L. SteelBarrelCompany,Philadelphia,Pennsylvania,herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Helen F.Humphrey,TrialExaminer.The hearing was held at Philadelphia,Pennsylvania,on April 29, 1946.The Companyand the Union appeared and participated.'All partieswere afforded full opportunity to be heard,to examine and cross-ex-amine witnesses,and to introduce evidence bearing on the issues. TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed. All parties were afforded opportunity tofile briefs with the Board.Upon the entire record in the case,the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJ.& L. Steel Barrel Company is a New Jersey corporation and awholly owned subsidiary of Jones & Laughlin Steel Corporation. The'Warehouse EmployeesUnion,Local 169, A. F. L., and Laborers District Council ofPhiladelphia and Vicinity were served with notice of the bearing but failed to appear.68 N L. R B., No. 51. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany has plants in various cities of the United States.We are hereconcerned solely with the Company's Philadelphia plant, where it is en-gaged in the manufacture of steel drums and containers. During theyear 1945, all the raw materials used by the Company at its Philadelphiaplant came from inside the Commonwealth of Pennsylvania. During thesame period, the Company's manufactured products at the Philadelphiaplant amounted in value to over $100,000, approximately 40 percentofwhich represented shipments to points outside the Commonwealth.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.IIITHEQUESTIONCONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit of all production and maintenance employeesat the Philadelphia plant, including watchmen, but excluding office clericaland supervisory employees.The Company agrees generally to the pro-posed unit, but would exclude watchmen.The Company employs two watchmen, who are neither deputized normilitarized.They perform the usual duties of watchmen, including thepunching of clocks while on tour of the plant, and the guarding againstunauthorized removal of company property. They have no supervisoryauthority and it does not appear that their conditions of employment arein any way different from those of the other employees sought to beincluded in the unit. Inasmuch as their functions are essentially custodial,rather than monitorial, we shall include watchmen in the unit.2We therefore find, in accordance with the agreement of the partiesand our foregoing determination, that all production and maintenance2SeeMatter of Wilson Athletic Goods Manufacturing Company,66 N. L.R.B. 263. J.& L STEEL BARREL COMPANY411employees of the Company at the Philadelphia plant, including watchmenand all other classifications of employees listed in Appendix A attachedhereto, but excluding office clerical employees3 and all supervisory em-ployees4 with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that thequestion concerningrepresentation which hasarisenbe resolved by anelection bysecret ballotamong employees inthe appropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, subjectto thelimitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuanttoArticle III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with J. & L. Steel BarrelCompany, Philadelphia, Pennsylvania, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations,amongemployeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, to determine whether or notthey desire to be represented by United Steelworkers of America, C. I. 0.,for the purposes of collective bargaining.3This includes the sect etary, pay-roll clerk, and invoice clerk, whom the parties agreed toexclude from the unit.4This includes plant foremen,the plant manager,assistant to the plant manager, chiefclerk, plant superintendent, and Philmo,e Cox, all of whom theparties also agreed to excludefrom the unit. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AJob ClassificationsAssemblingCorrugator OperatorDouble Seamer OperatorEmbossing Press OperatorExpander OperatorFlanger OperatorFlashWelder OperatorFlashWelder HelperFitting PresserHeaderHead Press OperatorHorn Press OperatorLead TesterLoaderPaintingPaint ManPatchWeldingPluggingRelief OperatorStripperTester HelperWipingMiscellaneous Shear,Welding andpainting operations not otherwiselisted.Maintenance Job ClassificationsElectricianElectrician'sHelperMachinistMachinists HelperSr.MechanicJr.MechanicMiscellaneousJob ClassificationsFiremanJanitorLaborersLift Truck DriverOilerReceiving ClerkWatchmen